Citation Nr: 0300099	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive cardiovascular disease with inferior wall 
ischemia, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976, and from August 1977 to September 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied an increase above the existing 30 
percent rating for hypertensive cardiovascular disease 
with inferior wall ischemia.

In August 1997, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  In December 
1997, the Board remanded the case to the RO for additional 
development.  The RO has completed the requested 
development, and has returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's hypertensive cardiovascular disease is 
currently manifested by hypertension that requires 
medication, and fatigue at 7 METS on exercise testing.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 
percent for hypertensive cardiovascular disease are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.104, Diagnostic Codes 7007, 7101 (1997 and 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains service and 
VA medical records, including the report of a recent VA 
examination that addresses the severity of the 
cardiovascular disease.  The veteran has indicated that 
all of his medical care for that condition has been at VA 
facilities.  He has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran with the November 1993 rating 
decision, an August 1994 statement of the case (SOC), the 
December 1997 Board remand, and a September 2002 
supplemental statement of the case (SSOC).  These 
documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In the Board remand, and in 
letters dated in April 1998 and May 1999, VA informed the 
veteran of the evidence needed to substantiate his claim, 
and the respective responsibilities of the veteran and VA 
for obtaining such evidence.

II.  Rating for Hypertensive Cardiovascular Disease with 
Inferior Wall Ischemia

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2002).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2002).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).

While the veteran's claim for an increased rating has been 
pending, the regulations for rating cardiovascular 
disorders were revised.  See 62 Fed. Reg. 65,219 (Dec. 11, 
1997), as amended at 63 Fed. Reg. 37,779 (July 14, 1998) 
(codified at 38 C.F.R. § 4.130).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the 
September 2002 SSOC, the RO described the rating criteria 
under the revised regulations.

The veteran is seeking a rating for his hypertensive 
cardiovascular disease higher than the 30 percent rating 
that is currently assigned.  Under the earlier version of 
the rating schedule, the criteria for ratings of 30 
percent or more for hypertensive heart disease were as 
follows:

With definite signs of congestive 
failure, more than sedentary employment 
precluded  ............ 100 percent

With marked enlargement of the heart, 
confirmed by roentgenogram, or the apex 
beat beyond midclavicular line, 
sustained diastolic hypertension, 
diastolic 120 or more, which may later 
have been reduced, dyspnea on exertion, 
more than light manual labor is 
precluded
   .................................................. 60 percent

With definite enlargement of the heart, 
sustained diastolic hypertension of 100 
or more, moderate dyspnea on exertion  
........................... 30 percent

38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

Under the revised rating schedule, the criteria for 
ratings of 30 percent or more are as follows:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular 
dysfunction with an ejection fraction 
of less than 30 percent
   
.......................................................... 
100 percent

More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an 
ejection fraction of 30 to 50 percent
   ........................................................ 60 
percent

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray  
............................................... 30 percent

38 C.F.R. § 4.104, Diagnostic Code 7007 (2002).

Under both the previous and the revised rating criteria 
for hypertensive vascular disease, diastolic pressure 
predominantly 120 or more is required for a rating in 
excess of 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 and 2002).

The veteran's service medical records show that he 
received treatment for high blood pressure.  He was also 
seen for chest pain.  In October 1988, a thallium stress 
test revealed evidence of ischemia of the inferior wall.

After service, the veteran received VA outpatient 
treatment for cardiovascular issues.  In October 1990, his 
blood pressure was measured as 160/90.  In January 1991, 
an electrocardiogram (EKG) was abnormal, showing marked 
sinus bradycardia.  The veteran's blood pressure was 
140/90.

On VA examination in March 1991, the veteran indicated 
that he was on medication for hypertension.  Blood 
pressure readings were 160/100, 154/96, and 156/96.  The 
examiner noted the results of the 1988 thallium test.  The 
examiner's diagnoses were arterial hypertension, and 
hypertensive cardiovascular disease manifested by ischemia 
of inferior wall.

VA outpatient treatment notes reflect blood pressure 
readings of 150/90 in December 1991, 120/80 in June 1992, 
160/90 in January 1993, 120/80 in November 1993, 160/84 in 
May 1994, 150/80 in August 1994, 160/100 in March 1995, 
170/100 in December 1996, and 120/80 in February 1997.  
The veteran received hypertension medication.

On VA examination in June 1997, the veteran reported an 
episode of chest pain a year earlier.  He indicated that 
he was on medication for hypertension.  Blood pressure 
readings were 146/84, 150/86, and 150/88.  An EKG was 
normal.  On follow-up in July 1997, the veteran's blood 
pressure was 180/110.  Outpatient treatment notes from 
August 1997 indicated that his blood pressure was 110/70.

In his August 1997 travel board hearing, the veteran 
stated that his blood pressure was uncontrolled, despite 
medication.  He indicated that he was unemployed, stating 
that a combination of arthritis, asthma, and hypertension 
made it difficult for him to work.

On VA examination in August 1999, the veteran reported 
ongoing medication for hypertension.  Blood pressure 
readings were 140/84, 130/80, and 140/80.  Exercise 
testing produced fatigue at 7 METS. 

The manifestations of the veteran's hypertensive 
cardiovascular disease do not meet the criteria for a 
rating in excess of 30 percent under either the older or 
newer regulations.  There is no evidence of enlargement of 
the heart, or that his heart disease (as distinct from 
other disabilities) makes him unable to do more than light 
manual labor.  Exercise testing showed fatigue at 7 METS.  
His diastolic blood pressure has never been measured as 
reaching 120.  The preponderance of the evidence is 
against a higher rating.

Under 38 C.F.R. § 3.321(b)(1) (2002), to accord justice in 
an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran has not had frequent periods of 
hospitalization because of his heart disease.  The RO has 
found the veteran to be unemployable as a result of a 
combination of his service-connected disabilities.  The 
evidence does not indicate, however, that his heart 
disease alone, apart from other disorders, produces marked 
interference with his ability to work.  The veteran's 
heart disease does not present an unusual disability 
picture that renders the criteria of the regular rating 
schedule impractical.  Referral for consideration of an 
extraschedular rating for his heart disease is not 
warranted.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for hypertensive cardiovascular disease is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

